Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Kellar on 18 February 2022.
The application has been amended as follows: 
1.	(Currently Amended) A battery module comprising:
a plurality of aligned battery cells, each of the battery cells comprising a cell case, a cap assembly on the cell case, a negative cell terminal, and a positive cell terminal;
a plurality of busbars over the cap assemblies, the busbars electrically connecting at least one of the negative and positive cell terminals of each of at least two of the battery cells to each other; 
a cell supervision circuit carrier, the cell supervision circuit carrier being electrically connected to the negative cell terminal of one of the battery cells and respectively electrically connected to the cell cases of at least some of the other battery cells from among the plurality of battery cells by individual conductive lines and/or vias; and
a cell supervision circuit configured to continuously receive a ground potential cell voltage  a negative cell terminal of the one of the battery cells and positive cell voltages of the at least some of the other battery cells via the cell  and to compare the positive cell voltages to the ground potential voltage of the one of the battery cells.

2.	(Original) The battery module according to claim 1, wherein the plurality of aligned battery cells comprises a plurality of subsets of battery cells connected to each other in parallel, the subsets of battery cells being connected to each other in series, 
wherein the one of the battery cells that is electrically connected to the cell supervision circuit is in one of the subsets of battery cells, and
wherein the cell supervision circuit carrier electrically connects the cell supervision circuit to the cell case of at least one battery cell of at least some of the other subsets of battery cells.

3.	(Original) The battery module according to claim 1, wherein the cell supervision circuit carrier is configured to connect the cell supervision circuit to the cell cases of each of the other battery cells.

4.	(Original) The battery module according to claim 1, 
further comprising a plurality of weld pads on an underside of the cell supervision circuit carrier, 
wherein a first weld pad is connected to a negative terminal of an outermost one of the battery cells, and the other weld pads are respectively connected to the cell cases of the other battery cells.

5.	(Original) The battery module according to claim 4, wherein the cell supervision circuit is on a top side of the cell supervision circuit carrier and is electrically connected to each of the weld pads.

6.	(Previously Presented) The battery module according to claim 5, wherein the electric connections between the cell supervision circuit and respective ones of the weld pads are at least partially provided by the individual conductive lines and/or vias.



8.	(Original) The battery module according to claim 1, wherein the positive cell terminals are either constituted by or connected to the cell cases.

9.	(Previously Presented) The battery module according to claim 1, 
wherein one of the busbars comprises a protrusion overlapping the cell supervision circuit carrier, the cell supervision circuit carrier being connected to the one of the busbars at the protrusion, and 
wherein the other busbars are next to the cell supervision circuit carrier.

10.	(Original) The battery module according to claim 1, wherein the cell supervision circuit carrier comprises a flexible circuit board extending along a length direction of the battery module and having a width less than a distance between adjacent busbars and/or less than a distance between the terminals of one of the battery cells.

11.	(Original) The battery module according to claim 10, further comprising a plurality of weld pads on an underside of the cell supervision circuit carrier,
wherein the flexible circuit board has a curved section between adjacent weld pads.

12.	(Original) The battery module according to claim 11, wherein the curved section is curved in a height direction of the battery module.

13.	(Rejoined-Currently Amended) A method for assembling [[a]] the cell supervision circuit carrier to [[a]] the battery module according to claim 1, the cell supervision circuit carrier being configured to host [[a]] the cell supervision circuit and comprising a connector configured to establish data communication with the cell 
fixing the cell supervision circuit carrier to a lower side of a vacuum tool by applying a vacuum to the cell supervision circuit carrier via the vacuum tool,
positioning the cell supervision circuit carrier over the battery module via the vacuum tool, and
electrically connecting the cell supervision circuit carrier to the negative cell terminal of the one of the battery cells and to the cell cases of the at least some of the other battery cells

14.	(Rejoined) The method of claim 13, wherein the vacuum tool comprises a plurality of welding openings extending from an upper side to the lower side of the vacuum tool.

15.	(Rejoined) The method of claim 14, wherein the lower side of the vacuum tool has a curved portion between adjacent ones of the welding openings.

16.	(Rejoined) The method of claim 13, wherein the cell supervision circuit carrier is welded to a negative terminal of an outermost one of the battery cells and to the cell cases of the other battery cells, and
wherein the cell supervision circuit carrier has a curved section between adjacent weld pads on an underside of the cell supervision circuit carrier.

17.	(Previously Presented) The battery module according to claim 1, wherein the cell supervision circuit carrier is electrically connected to the negative cell terminal of the one of the battery cells and to the cell case of the one of the battery cells.






Election/Restrictions
Claim 1 is allowable. The restriction requirement between product and method of making, as set forth in the Office action mailed on 22 July 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the method claims is withdrawn.  Claims 13-16, directed to a method of making the allowable product are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments filed 6 January 2022 in combination with the amendments above are persuasive to overcome the rejection based on the prior art as a whole.  Specifically, while the closest prior art Han et al. (cited in previous rejection) teaches a similar battery module where the cell supervision circuit may be connected to the terminals and the battery cell case during a short circuit situation, the independent claim distinguishes from the prior art as a whole in requiring:
“a cell supervision circuit carrier, the cell supervision circuit carrier being electrically connected to the negative cell terminal of one of the battery cells and respectively electrically connected to the cell cases of at least some of the other battery cells from among the plurality of battery cells by individual conductive lines and/or vias; and
a cell supervision circuit configured to continuously receive a ground potential cell voltage of a negative cell terminal of the one of the battery cells and positive cell voltages of the at least some of the other battery cells via the cell supervision circuit carrier and to compare the positive cell voltages to the ground potential voltage of the one of the battery cells.”
Conversely, the prior art is only connected to cell case in a short circuit scenario and does not allow the supervision circuit to receive and compare cell voltages as instantly claimed which applicant persuasively argues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723